Exhibit 10.1

Execution Version

SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

AND

FIRST AMENDMENT TO SUBSIDIARY GUARANTEE AGREEMENT

THIS SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND FIRST AMENDMENT TO
SUBSIDIARY GUARANTEE AGREEMENT is dated as of June 14, 2013 (this “Amendment”)
by and among AMSURG CORP., a Tennessee corporation (the “Borrower”), each of the
Wholly Owned Subsidiaries party hereto, each of the “Lenders” party to the
Credit Agreement defined below (the “Lenders”) and SUNTRUST BANK, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Revolving Credit Agreement dated as of May 28, 2010, as amended
from time to time prior to the date hereof, among the Borrower, the Lenders
party thereto and the Administrative Agent (as so amended, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the respective definitions given them in the Credit Agreement);

WHEREAS, the Borrower has requested (i) modifications to its pricing pursuant to
the Applicable Margin and (ii) an extension of the Maturity Date, in each case
on the terms and conditions herein;

WHEREAS, in connection with the Credit Agreement, each of the Wholly Owned
Subsidiaries executed the Subsidiary Guarantee Agreement; and

WHEREAS, the Borrower, the Wholly Owned Subsidiaries, the Lenders and the
Administrative Agent desire to amend or otherwise modify certain terms and
provisions of the Credit Agreement and the Subsidiary Guarantee Agreement, in
each case, on the terms and conditions more particularly set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement.

(a) Section 1.1. of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Wholly Owned Subsidiary,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Wholly Owned Subsidiary of, or the grant by such Wholly Owned
Subsidiary of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or



--------------------------------------------------------------------------------

any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Wholly Owned Subsidiary’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Wholly Owned Subsidiary, or the grant by such Wholly Owned
Subsidiary of the security interest under the Loan Documents, becomes effective
with respect to such related Swap Obligation; provided, that, for the avoidance
of doubt, in determining whether any Wholly Owned Subsidiary is an “eligible
contract participant” under and as defined in the Commodity Exchange Act, the
keepwell agreement set forth in Section 26 of the Subsidiary Guarantee Agreement
shall be taken into account. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Sixth Amendment Effective Date” means June 14, 2013.

“Swap Obligation” means, with respect to any Wholly Owned Subsidiary, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

(b) Section 1.1. of the Credit Agreement is hereby further amended by deleting
the defined terms “Applicable Margin”, “Maturity Date” and “Obligations” in
their entirety and substituting in lieu thereof the following:

“Applicable Margin” means, as of any date, with respect to the Letter of Credit
Fee, the Commitment Fee and all Revolving Loans outstanding on such date, a
percentage per annum determined by reference to the applicable Leverage Ratio in
effect on such date in accordance with the table set forth immediately below,
provided, that a change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or
Section 5.1(b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Pricing Level IV as set forth immediately below
until such time as such financial statements and Compliance Certificate are
delivered, at which time the Applicable Margin shall be determined as provided
above. Notwithstanding the foregoing, the Applicable Margin in effect for the
period from the Sixth Amendment Effective Date until the date a change in the
Applicable Margin becomes effective as provided above following delivery of
financial statements and the Compliance Certificate after the Sixth Amendment
Effective Date shall be at Pricing Level III as set forth below.

 

- 2 -



--------------------------------------------------------------------------------

Pricing Level

  

Leverage Ratio

   Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for
Base Rate
Loans     Commitment
Fees     Letter of
Credit Fees  

I

   Less than 1.75:1.00      1.25 %      0.25 %      0.25 %      1.25 % 

II

   Less than 2.50:1.00 but greater than or equal to 1.75:1.00      1.50 %     
0.50 %      0.30 %      1.50 % 

III

   Less than 3.25:1.00 but greater than or equal to 2.50:1.00      1.75 %     
0.75 %      0.30 %      1.75 % 

IV

   Greater than or equal to 3.25:1.00      2.00 %      1.00 %      0.40 %     
2.00 % 

“Maturity Date” shall mean the earliest of (i) June 13, 2018 (ii) the date on
which the Revolving Commitments are terminated pursuant to Section 2.8, or
(iii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable.

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including,
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) incurred, or required to be reimbursed, by the
Borrower, in each case, pursuant to this Agreement or any other Loan Document),
whether direct or indirect, absolute or contingent, liquidated or unliquidated,
now existing or hereafter arising hereunder or thereunder, and (b) all Ancillary
Credit Exposure and all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses incurred, or
required to be reimbursed, by the Borrower or other Loan Parties pursuant to the
agreements referred to in the definition of all Ancillary Credit Exposure,
whether direct or indirect, absolute or contingent, liquidated or unliquidated,
now existing or hereafter arising thereunder, together with, all renewals,
extensions, modifications

 

- 3 -



--------------------------------------------------------------------------------

or refinancings of any of the foregoing in clauses (a) and (b) above; provided,
however, that with respect to any Wholly Owned Subsidiary and its obligations
under the Subsidiary Guarantee Agreement, “Obligations” shall not include any
Excluded Swap Obligations.

(c) Section 1.1. of the Credit Agreement is hereby further amended by deleting
clause (b) in the definition of “Interest Period” in its entirety and
substituting in lieu thereof the following new clause (b):

“(b) with respect to a Swingline Loan, a period of such duration not to exceed
90 days, as the Borrower may request and the Swingline Lender may agree in
accordance with Section 2.5”

(d) Section 2.9. of the Credit Agreement is hereby amended by deleting clause
(b) thereto in its entirety and substituting in lieu thereof the following new
clause (b):

“(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with unpaid accrued interest thereon) on the earlier of (i) the last
day of the Interest Period applicable to such Borrowing, and (ii) the Swingline
Termination Date.”

(e) Section 2.12. of the Credit Agreement is hereby amended by deleting clause
(d) thereto in its entirety and substituting in lieu thereof the following new
clause (d):

“(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each Fiscal Quarter and on the Maturity
Date. Interest on all outstanding Eurodollar Loans shall be payable on the last
day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months or ninety
(90) days, respectively, on each day which occurs every three months or ninety
(90) days, as the case may be, after the initial date of such Interest Period,
and on the Maturity Date. Interest on each Swingline Loan shall be payable
quarterly in arrears on the last day of each Fiscal Quarter, to the extent such
interest was not paid at the maturity of such Loan in accordance with
Section 2.9, and at the maturity of such Loan, which shall be the earlier of:
(i) the last day of the Interest Period applicable thereto, and (ii) the
Swingline Termination Date. Interest on any Loan which is converted or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand. Borrower must make all interest
payments prior to 1:00 p.m. on the applicable due date in immediately available
funds, free and clear of all defenses, set-offs, counterclaims, or withholdings
or deductions for taxes.”

 

- 4 -



--------------------------------------------------------------------------------

(f) Section 8.2 of the Credit Agreement is hereby amended to add the following
paragraph at the end of such Section:

“Notwithstanding the foregoing, (a) no amount received from any Wholly Owned
Subsidiary (including any proceeds of any sale of, or other realization upon,
all or any part of the Collateral owned by such Wholly Owned Subsidiary) shall
be applied to any Excluded Swap Obligation of such Wholly Owned Subsidiary and
(b) Ancillary Credit Exposure shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the Lender or its Affiliate who is the counterparty in respect of
such Ancillary Credit Exposure. Each Lender or Affiliate of a Lender who is the
counterparty in respect of such Ancillary Credit Exposure that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself as if such Person were a
“Lender” party to this Agreement.”

Section 2. Amendment to the Subsidiary Guarantee Agreement. The Subsidiary
Guarantee Agreement is hereby amended by adding the following new Section 26 at
the end of such agreement:

“SECTION 26. Keepwell.

(a) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until this Agreement has been terminated pursuant to
Section 13. Each Qualified ECP Guarantor intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(b) For purposes of this Section 26, “Qualified ECP Guarantor” means, in respect
of any Swap Obligation, each Loan Party that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity

 

- 5 -



--------------------------------------------------------------------------------

Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the truth and accuracy of the representations set forth in Section 4 below
and receipt by the Administrative Agent of each of the following, each of which
shall be in form and substance satisfactory to Administrative Agent:

(i) This Amendment duly executed by the Borrower, each of the Lenders and the
Administrative Agent;

(ii) An officer’s certificate, dated as of the date hereof, signed by the
Secretary and a Responsible Officer of each Loan Party (together with
certifications as to incumbency and signatures of such officers) with
appropriate insertions and deletions, certifying that: (A) attached thereto are
copies of resolutions adopted by of the board of directors (or equivalent
thereof) of (1) the Borrower, approving the execution, delivery and performance
of this Amendment and the other documents to be executed in connection herewith
and (2) each other Loan Party, stating that the Obligations are entitled to the
benefits of the Security Documents and the other Loan Documents; (B) there have
been no changes in the articles of incorporation of the Borrower from those
delivered in connection with the closing of the Credit Agreement; (C) no
consents, approvals, authorizations, registrations, filings or orders are
required to be made or obtained under any Requirement of Law or Material
Contract of any Loan Party in connection with the execution, delivery,
performance, validity and enforceability of this Amendment or any of the
transactions contemplated hereby, except those which have been made or obtained
and are in full force and effect (with all applicable waiting periods, if any,
having expired); and (D) no Default or Event of Default exists immediately
before giving effect to the amendments provided for herein and no Default or
Event of Default will result immediately after giving effect to amendments
provided for herein;

(iii) A written opinion of Bass Berry & Sims PLC, counsel to the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and covering such matters relating to this Amendment and the transactions
contemplated hereby in form and substance satisfactory to the Administrative
Agent and its counsel;

(iv) The Administrative Agent shall have received, for itself and on behalf of
the Lenders, all fees and expenses contemplated by (i) that certain engagement
letter dated June 3, 2013 between SunTrust Robinson Humphrey, Inc., SunTrust
Bank and the Borrower and (ii) Section 5 hereof; and

(v) Such other documents, instruments, agreements, certifications and opinions
as the Administrative Agent, on behalf of the Lenders, may reasonably request.

Section 4. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

- 6 -



--------------------------------------------------------------------------------

(a) Authorization, etc. Each of the Borrower and the other Loan Parties have the
right and power, and have taken all necessary action to authorize them, to
execute and deliver this Amendment and to perform their respective obligations
hereunder, under the Credit Agreement, as amended by this Amendment, under the
Subsidiary Guarantee Agreement, as amended by this Amendment, and the other Loan
Documents to which they are a party in accordance with their respective terms.
This Amendment has been duly executed and delivered by each Loan Party a party
hereto. This Amendment, the Credit Agreement, as amended by this Amendment, and
the Subsidiary Guarantee Agreement, as amended by this Amendment, each
constitute the valid and binding obligations of the Loan Parties party thereto,
enforceable against them in accordance with their respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

(b) Approvals and No Conflict. The execution and delivery by the Borrower and
the other Loan Parties of this Amendment and the performance by the Borrower and
the other Loan Parties, as applicable, of this Amendment, the Credit Agreement,
as amended by this Amendment, and the Subsidiary Guarantee Agreement, as amended
by this Amendment, in accordance with their respective terms, do not and will
not, by the passage of time, the giving of notice or otherwise: (i) require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority or any other Person or violate any Requirements of Law
applicable to the Loan Parties or any judgment, order or ruling of any
Governmental Authority; (ii) violate or result in a default under any Material
Contract binding on the Loan Parties or any of their assets or give rise to a
right thereunder to require any payment to be made by the Loan Parties; or
(iii) result in the creation or imposition of any Lien on any asset of the Loan
Parties.

(c) Reaffirmation. As of the date of this Amendment and immediately after giving
effect to this Amendment, all representations and warranties of each Loan Party
set forth in the Loan Documents is true and correct in all material respects
(except to the extent that any such representation or warranty expressly relates
to a specified earlier date, in which case such representation or warranty shall
be true and correct as of such earlier date).

(d) No Default. As of the date hereof and immediately after giving effect to
this Amendment, no Default or Event of Default shall exist.

(e) No Impairment of Liens. The execution, delivery, performance and
effectiveness of this Amendment will not: (a) impair the validity, effectiveness
or priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all of the
applicable Obligations, whether heretofore or hereafter incurred, and
(b) require that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

 

- 7 -



--------------------------------------------------------------------------------

(f) No Material Adverse Effect. Since the date of the most recent financial
statements of the Borrower described in Section 5.1(a) of the Credit Agreement,
there has been no change which has had or could reasonably be expected to have a
Material Adverse Effect.

(g) Loan Parties. Schedule 1 attached hereto sets forth a true, correct and
complete list of all of the Loan Parties as of the date hereof and the tax
identification number of each Loan Party.

(h) Disclosure. The Loan Parties have disclosed to the Lenders all agreements,
instruments, and corporate or other restrictions to which the Loan Parties or
any of their Subsidiaries are subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither this Amendment nor any other Loan
Document contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made.

Section 5. Payment of Fees and Expenses. The Borrower agrees to pay or reimburse
the Administrative Agent for its reasonable out-of-pocket fees, costs and
expenses (including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) incurred in connection with the preparation, negotiation,
execution and delivery of this Amendment and the other documents and agreements
executed and delivered in connection herewith.

Section 6. Release. In consideration of the amendments contained herein, the
Borrower and each of the other Loan Parties hereby waives and releases each of
the Lenders, the Administrative Agent and the Issuing Bank from any and all
claims and defenses, known or unknown as of the date hereof, with respect to the
Credit Agreement, the Subsidiary Guarantee Agreement and the other Loan
Documents and the transactions contemplated thereby.

Section 7. Effect; Ratification.

(a) Except as expressly herein amended, the terms and conditions of the Credit
Agreement, the Subsidiary Guarantee Agreement and the other Loan Documents
remain unchanged and continue to be in full force and effect. The amendments
contained herein shall be deemed to have prospective application only, unless
otherwise specifically stated herein. The Credit Agreement and the Subsidiary
Guarantee Agreement are hereby ratified and confirmed in all respects. Each
reference to the Credit Agreement in any of the Loan Documents (including the
Credit Agreement) shall be deemed to be a reference to the Credit Agreement, as
amended by this Amendment. Each reference to the Subsidiary Guarantee Agreement
in any of the Loan Documents (including the Subsidiary Guarantee Agreement)
shall be deemed to be a reference to the Subsidiary Guarantee Agreement, as
amended by this Amendment. This Amendment is a Loan Document.

(b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan

 

- 8 -



--------------------------------------------------------------------------------

Documents, or constitute a course of conduct or dealing among the parties. The
Administrative Agent and the Lenders reserve all rights, privileges and remedies
under the Loan Documents.

(c) Nothing in this Amendment is intended, or shall be construed, to constitute
a novation or an accord and satisfaction of any of the Obligations or to modify,
affect or impair the perfection, priority or continuation of the security
interests in, security titles to or other Liens on any collateral (including the
Collateral) securing the Obligations.

(d) This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

(e) This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
by email in Adobe “.pdf” format shall be effective as delivery of a manually
executed counterpart hereof.

Section 8. Reaffirmation of Obligations under Loan Documents.

(a) Each of the undersigned Loan Parties hereby: (i) agrees that the amendments
contained in this Amendment shall not in any way affect the validity and/or
enforceability of any Loan Document, or reduce, impair or discharge the
obligations of such Person thereunder; (ii) reaffirms its continuing obligations
owing to the Administrative Agent and the Lenders under each of the other Loan
Documents to which such Person is a party; and (iii) confirms that the liens and
security interests created by the Loan Documents continue to secure the
Obligations.

(b) Each of the undersigned Wholly Owned Subsidiaries hereby represents and
warrants to the Administrative Agent and the Lenders that each of the
representations and warranties applicable to such Wholly Owned Subsidiary made
by the Borrower in Section 4 of this Amendment are true and correct.

Section 9. Further Assurances. The Borrower agrees to, and to cause any Loan
Party to, take all further actions and execute such other documents and
instruments as the Administrative Agent may from time to time reasonably request
to carry out the transactions contemplated by this Amendment, the Loan Documents
and all other agreements executed and delivered in connection herewith.

Section 10. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TENNESSEE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

- 9 -



--------------------------------------------------------------------------------

Section 11. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

[Signature Pages Follow]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Revolving Credit Agreement and First Amendment to Subsidiary Guarantee Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

 

BORROWER: AMSURG CORP. By:  

/s/ Claire M. Gulmi

Title:  

Executive Vice President, Chief Financial

 

Officer and Secretary

 

WHOLLY OWNED SUBSIDIARIES: AMSURG HOLDINGS, INC. AMSURG ANESTHESIA MANAGEMENT
SERVICES, LLC AMSURG EC TOPEKA, INC. AMSURG EC ST. THOMAS, INC. AMSURG EC
BEAUMONT, INC. AMSURG KEC, INC. AMSURG EC SANTA FE, INC. AMSURG EC WASHINGTON,
INC. AMSURG TORRANCE, INC. AMSURG ABILENE, INC. AMSURG SUNCOAST, INC. AMSURG
LORAIN, INC. AMSURG LA JOLLA, INC. AMSURG HILLMONT, INC. AMSURG PALMETTO, INC.
AMSURG NORTHWEST FLORIDA, INC. AMSURG OCALA, INC. AMSURG MARYVILLE, INC. AMSURG
MIAMI, INC. AMSURG BURBANK, INC. AMSURG MELBOURNE, INC. AMSURG EL PASO, INC.
AMSURG CRYSTAL RIVER, INC. By:  

/s/ Claire M. Gulmi

Name  

Claire M. Gulmi

Title:  

Vice President, Secretary and Treasurer

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

AMSURG ABILENE EYE, INC. AMSURG INGLEWOOD, INC. AMSURG GLENDALE, INC. AMSURG SAN
ANTONIO TX, INC. AMSURG SAN LUIS OBISPO CA, INC. AMSURG TEMECULA CA, INC. AMSURG
ESCONDIDO CA, INC. AMSURG SCRANTON PA, INC. AMSURG ARCADIA CA INC. AMSURG MAIN
LINE PA, INC. AMSURG OAKLAND CA, INC. AMSURG LANCASTER PA, INC. AMSURG
POTTSVILLE PA, INC. AMSURG GLENDORA CA, INC. AMSURG KISSIMMEE FL, INC. AMSURG
ALTAMONTE SPRINGS FL., INC. AMSURG NEW PORT RICHEY FL, INC. AMSURG EC
CENTENNIAL, INC. AMSURG NAPLES, INC. ILLINOIS NSC, INC. NSC HEALTHCARE, INC. NSC
RBO WEST, LLC NSC RBO EAST, LLC LONG BEACH NSC, LLC TORRANCE NSC, LLC DAVIS NSC,
LLC FULLERTON NSC, LLC SAN ANTONIO NSC, LLC AUSTIN NSC, LLC TWIN FALLS NSC, LLC
ARDMORE NSC, LLC KENWOOD NSC, LLC TOWSON NSC, LLC WILTON NSC, LLC NSC WEST PALM,
LLC TAMPA BAY NSC, LLC CORAL SPRINGS NSC, LLC WESTON NSC, LLC AMSURG FRESNO CA,
INC. AMSURG ROCKLEDGE FL ANESTHESIA, LLC AMSURG COLTON CA, INC. By:  

/s/ Claire M. Gulmi

Name  

Claire M. Gulmi

Title:  

Vice President, Secretary and Treasurer

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

AUSTIN NSC, L.P. By:   Austin NSC, LLC, its general partner By:  

/s/ Claire M. Gulmi

Name  

Claire M. Gulmi

Title:  

Vice President, Secretary and Treasurer

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: SUNTRUST BANK

as Administrative Agent, as Issuing Bank, and as a Lender

By:  

/s/ Katherine L. Bass

Title:  

Director

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: REGIONS BANK By:  

/s/ Katherine Pitman

Title:  

Assistant Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Suzanne B. Smith

Title:  

Senior Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:  

/s/ Dana A. Smith

Title:  

Authorized Officer

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: US BANK NATIONAL ASSOCIATION By:  

/s/ Clifford S. Chaitman

Title:  

Assistant Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING AND TRUST COMPANY By:  

/s/ R. Andrew Beam

Title:   Senior Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK, N.A. By:  

/s/ Vera B. McEvoy

Title:  

Healthcare Officer

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION By:  

/s/ James A. Gelle

Title:  

Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: UNION BANK, N.A. By:  

/s/ Sarah Willett

Title:  

Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, N.A. By:  

/s/ Michael C. Bash

Title:  

Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A. By:  

/s/ Patricia Guerra Heh

Title:  

Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:  

/s/ Cathy Wind

Title:  

Senior Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: COMPASS BANK By:  

/s/ April Chan

Title:  

Senior Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: SYNOVUS BANK By:  

/s/ Anne H. Lovette

Title:  

Senior Relationship Manager

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: CADENCE BANK, N.A. By:  

/s/ William H. Crawford

Title:  

Executive Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: GOLDMAN SACHS BANK USA By:  

/s/ Mark Walton

Title:  

Authorized Signatory

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

LENDER: AVENUE BANK By:  

/s/ Carol S. Titus

Title:  

Senior Vice President

 

Signature page to Sixth Amendment to Revolving Credit Agreement and First
Amendment to Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

Schedule 1

Loan Parties

 

Loan Party

  

Tax Identification Number

AmSurg Corp.    62-1493316 AmSurg Holdings, Inc.    62-1595888 AmSurg EC Topeka,
Inc.    62-1512093 AmSurg EC St. Thomas, Inc.    62-1511996 AmSurg EC Beaumont,
Inc.    62-1524208 AmSurg KEC, Inc.    62-1510489 AmSurg EC Santa Fe, Inc.   
62-1523398 AmSurg EC Washington, Inc.    62-1506354 AmSurg Torrance, Inc.   
62-1545685 AmSurg Abilene, Inc.    62-1555413 AmSurg Suncoast, Inc.   
62-1555677 AmSurg Lorain, Inc.    62-1595307 AmSurg La Jolla, Inc.    62-1625304
AmSurg Hillmont, Inc.    62-1632685 AmSurg Palmetto, Inc.    62-1647404 AmSurg
Northwest Florida, Inc.    62-1519549 AmSurg Ocala, Inc.    62-1650493 AmSurg
Maryville, Inc.    62-1586143 AmSurg Miami, Inc.    62-1598504 AmSurg Burbank,
Inc.    62-1619548 AmSurg Melbourne, Inc.    62-1625312



--------------------------------------------------------------------------------

AmSurg El Paso, Inc.    62-1711537 AmSurg Crystal River, Inc.    62-1666189
AmSurg Abilene Eye, Inc.    62-1692556 AmSurg Inglewood, Inc.    62-1814134
AmSurg Glendale, Inc.    62-1807967 AmSurg San Antonio TX, Inc.    20-0075736
AmSurg San Luis Obispo CA, Inc.    20-1965555 AmSurg Temecula CA, Inc.   
20-0095263 AmSurg Escondido CA, Inc.    20-1626979 AmSurg Scranton PA, Inc.   
20-2853308 AmSurg Arcadia CA Inc.    20-4483684 AmSurg Main Line PA, Inc.   
20-5408469 AmSurg Oakland CA, Inc.    20-5645841 AmSurg Lancaster PA, Inc.   
20-5988960 AmSurg Pottsville PA, Inc.    26-0303835 AmSurg Glendora CA, Inc.   
20-5732564 AmSurg Kissimmee FL, Inc.    62-1567628 AmSurg Altamonte Springs FL.,
Inc.    26-0289067 AmSurg Naples, Inc.    62-1659906 AmSurg New Port Richey FL,
Inc.    62-1612176 AmSurg EC Centennial, Inc.    62-1511980 Illinois NSC, Inc.
   20-2393903 NSC Healthcare, Inc.    84-1209756



--------------------------------------------------------------------------------

AmSurg Anesthesia Management Services, LLC    27-1174941 NSC RBO West, LLC   
26-3816052 NSC RBO East, LLC    27-3205481 Long Beach NSC, LLC    20-1048768
Torrance NSC, LLC    20-1048801 DAVIS NSC, LLC    20-5451784 FULLERTON NSC, LLC
   20-3435683 San Antonio NSC, LLC    20-0322582 Austin NSC, LLC    20-4942934
Twin Falls NSC, LLC    20-8086602 Ardmore NSC, LLC    26-1651465 KENWOOD NSC,
LLC    26-3055899 Towson NSC, LLC    20-0314129 NSC West Palm, LLC    76-0740666
Tampa Bay NSC, LLC    20-3447384 CORAL SPRINGS NSC, LLC    26-1649639 WESTON
NSC, LLC    26-3435641 Wilton NSC, LLC    26-1653853 Austin NSC, L.P.   
20-4943017 AmSurg Fresno CA, Inc.    46-1290033 AmSurg Colton CA, Inc.   
46-1462856 AmSurg Rockledge FL Anesthesia, LLC    46-1848471